Citation Nr: 0107781	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for a right 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1999 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
Id. at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  After a review of the evidence, the Board is of 
the opinion that a remand is required to comply with the duty 
to assist the veteran in development of his claim for VA 
compensation.  

The most recent medical evidence of record is a September 
1999 private medical report from the Georgia Ear Institute 
which includes graphic representation of audiometric 
findings.  The U.S. Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
Furthermore, the Court, in Kelly v. Brown, 9 Vet. App. 37 
(1996), went on to state that the Board may not interpret 
graphical representations of audiometric data.  Rather, the 
examiner must provide numerical results.  Accordingly, as the 
Board may not interpret the graph attached to the September 
1999 examination, remand of the case of the case is required.

Based on the discussion above, the case is REMANDED for the 
following development:

1.  The RO should forward the veteran's 
claims folder to a state-licensed VA 
audiologist.  The audiologist should be 
asked to provide a written interpretation 
with numerical results of the September 
1999 private audiological examination. 

2.  Upon completion of the above, the RO 
should review the issue on appeal, taking 
into consideration the entire evidentiary 
record to include additional information 
received while this case is in REMAND 
status.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).







